DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Amendment filed 5/4/2021 has been entered. Claims 1-14 and 23 have been canceled. Claims 15-22 and 24-27 remain pending in the application.
Response to Arguments
3.	Applicant’s arguments with respect to Claims 15-22 and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 15-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20160070436 A1).
Regarding claim 15, Thomas teaches a computer-implemented method for determining a virtual flight-path with respect to a virtual representation of at least one anatomical structure (FIG. 5 illustrates the processing steps involved in the planning system using a flow chart, see [0107]), the method comprising executing, on at least one processor of a computer (computer control system 425, which 
acquiring, by the at least one processor, patient image data describing a three-dimensional patient image dataset showing at least one anatomical structure of a patient, wherein the patient image data is stored in a database (The first step involves acquiring pre-operative images of the patient. The image data series is first imported into the software from a database or a server, such as a PACS server. The pre-operative surgical planning method and system use pre-operative images obtained using at least one, or any combination of, MRI, CT, PET or similar modalities, see [0107] and MRI may be obtained under conditions suitable to acquire both diffusion (typically DTI) data and to obtain MR data useful to generate a 3D sulcal surface map, see [0108]); 
acquiring, by the at least one processor, atlas data describing at least one model of the at least one anatomical structure (One method to do this would be by way of co-registering a detailed brain atlas with image volume(s) being used, and then using the atlas labels used as input to the above. Such co-registration may be achieved by constructing the atlas relative to a template clinical image (a representative sample or perhaps averaged image) and then performing co-registration of the template. An example of this is shown in "Medical Image Registration", Derek L G Hill et al 2001 Phys Med. Biol. 46 R1. This information can be used as further inputs and constraints to an automated trajectory computation algorithm, such as described previously, see [0091]); 
determining, by the at least one processor and based on the patient image data retrieved from the database and the atlas data, representation data describing a three-dimensional virtual representation of the at least one anatomical structure (Once the DTI and 3D sulcal surface map are generated, the method involves overlaying of the DTI data onto the 3D sulcal map data. The 3D sulcal map is constructed using the MR data to generate a 3D surface map to represent the brain surface and clearly illustrate the sulcal folds or crevices that are present on the brain, see [0109]; and the computer 
acquiring, by the at least one processor, requirement data describing at least one requirement for at least one flight-path (Through use of a computer interface the regions can be defined by a clinician on one more 2D image layers, and a corresponding volume of interest can be defined by interpolating between such defined regions. Alternatively, a specific point may be selected by the user to provide an initial estimate of a region of interest (ROI) and a software algorithm may be employed to identify a region in the 2D image layer, see [0113]); and 
determining, by the at least one processor and based on the representation data and the requirement data, flight-path data describing at least one virtual flight- path with respect to the three-dimensional virtual representation of the at least one anatomical structure (Further, the craniotomy location and the sulcal path can be more accurately visualized by radially stacking the image slices. In other words, the 3D reconstructed MR image of the whole brain can be used to make virtual 2D image slices that share a common axis that is reasonably close to the planned sulcal path. Such slices expose the extent of sulci close to the planned path and hence assist in better visualization of alternative sulcal paths, see [0136]), wherein determining flight-path data involves utilizing at least one path-finding algorithm for determining desirability of the at least one flight-path and/or selecting a desirable flight-path (goodness of fit for the sulcal path (also known as sulcal correspondence percentage) is the ratio of the planned trajectory and the sum of total length of the described sulcal path plus the Euclidian distance from the end of the path to the target, see [0136]; and the established surgical plan is then stored and/or exported to a navigation system (570) that can typically receive such data and store and/or co-register (if necessary) such plan or surgical path for the surgeon to use in navigating his or her surgical tools during the surgical procedure, see [0137]), and wherein the flight-path data describing the 
However, Thomas in the same embodiment does not teach involves acquiring path-finding data describing at least one pre-defined criterion for the at least one anatomical structure, which is stored in the database and is selected from a group consisting of: a cut-through criterion for the at least one anatomical structure, describing whether the flight-path is to pass through or is to circumnavigate the respective anatomical structure; a move-to-side criterion for the at least one anatomical structure, describing whether the flight-path is to continue unamended, with the respective anatomical structure moving out of the flight-path, or is to circumnavigate the respective anatomical structure; a path-index criterion for the at least one anatomical structure and/or for at least one intermediate area between at least two anatomical structures, describing desirability for the flight-path to pass through the respective anatomical structure or the respective intermediate area; wherein the flight-path is defined in dependence on the at least one criterion retrieved from the database.
In another embodiment, Thomas teaches involves acquiring path-finding data describing at least one pre-defined criterion for the at least one anatomical structure, which is stored in the database (In the alternate scenario where ROI or VOI represent regions to be avoided, the surgeon uses these as landmarks where he/she must proceed with caution so as to preserve these regions while still being able to access pathology regions, see [0114] and the method includes acquiring pre-operative images of a portion of the patient's body to be operated on using at least one imaging modality configured for 
a cut-through criterion for the at least one anatomical structure, describing whether the flight-path is to pass through or is to circumnavigate the respective anatomical structure (Regions to be avoided, in compliance with the desired surgical outcome intent, may be defined as `no fly zones` for the surgeon to avoid to prevent potential damage to patient's motor, sensory, or any other critical function, see [0115]); 
a move-to-side criterion for the at least one anatomical structure, describing whether the flight-path is to continue unamended, with the respective anatomical structure moving out of the flight-path, or is to circumnavigate the respective anatomical structure; 
a path-index criterion for the at least one anatomical structure and/or for at least one intermediate area between at least two anatomical structures, describing desirability for the flight-path to pass through the respective anatomical structure or the respective intermediate area; 
wherein the flight-path is defined in dependence on the at least one criterion retrieved from the database (The vicinity of blood vessels to a particular path could also be used to score the surgical paths, as less damage to these vessels would clearly reduce the trauma sustained by the patient. Therefore the lower the number of vessels in the vicinity of the path the better the score, see [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the different embodiment of Thomas with the regions to be avoided to provide a system and method that utilizes information specific to the surgical procedure and tools to provide improved navigation and planning as suggested, see Thomas [0015].

Regarding claim 16, Thomas teaches the method of claim 15, wherein determining representation data involves acquiring critical structure data describing at least one critical structure 

Regarding claim 17, Thomas teaches the method of claim 16, wherein the at least one critical structure includes at least one pathological structure of the patient (In the alternate scenario where ROI or VOI represent regions to be avoided, the surgeon uses these as landmarks where he/she must proceed with caution so as to preserve these regions while still being able to access pathology regions, see [0114]).

Regarding claim 18, Thomas teaches the method of claim 16, wherein acquiring critical structure data involves defining the at least one critical structure within the at least one three-dimensional patient image dataset and/or within the three-dimensional virtual representation (Such ROI may be manually or automatically generated for multiple 2D layers and a volume of interest (VOI) may be established by interpolating in 3D space between such ROI, see [0114]).

Regarding claim 19, Thomas teaches the method of claim 15, wherein the atlas data describes at least one further anatomical structure (One method to do this would be by way of co-registering a detailed brain atlas with image volume(s) being used, and then using the atlas labels used as input to the above. Such co-registration may be achieved by constructing the atlas relative to a template clinical image (a representative sample or perhaps averaged image) and then performing co-registration of the template. An example of this is shown in "Medical Image Registration", Derek L G Hill et al 2001 Phys 

Regarding claim 20, Thomas teaches the method of claim 16, wherein determining flight-path data involves defining the flight-path in dependence on the at least one critical structure (Hence, ROI and VOI aid in defining a surgical path that would be uniquely tuned to specific function(s) that need to be preserved for a patient, see [0115]).

Regarding claim 21, Thomas teaches the method of claim 15, further teaches wherein determining flight-path data involves acquiring waypoint data describing at least one waypoint that is to be passed by the flight-path, and wherein the flight-path data is also based on the waypoint data (In an embodiment the present method and system is configured to define a piecewise linear sulcal path that includes the engagement and target points as the two extreme beginning and end points respectively in the surgical path and additional spatial locations between the two extreme points, see [0135]).

Regarding claim 22, Thomas teaches the method of claim 15, wherein determining flight-path data involves acquiring indication data describing at least one medical indication of the patient (define target for surgical navigation, see step 530 of Fig. 5), and wherein a starting point of the flight-path is defined in dependence on the at least one medical indication (identify engagement points to define sulcal path, see step 540 of Fig. 5 and Figs. 8-10).

Regarding claim 24, Thomas teaches the method of claim 15, wherein determining flight-path data involves acquiring the position of at least one point of the flight path from tracking data obtained from a medical tracking system (Surfaces can be manually outlined or automatically segmented from 

Regarding claim 25, Thomas teaches the method of claim 15, wherein, based on the representation data and the flight-path data, the virtual representation of the at least one anatomical structure and/or the at least one critical structure as seen by moving along the flight-path, is provided in output to a medical display (See example of Fig. 8), wherein the output provides at least one of the following features: 
at least one anatomical object is cut away or rendered invisible depending on the medical indication and/or the current position along the flight-path; 
the provided output is operable to switch between a plurality of flight-paths that may or may not reflect actual surgical pathways; 
at predetermined points of a flight-path from which more than one flight-path continue towards or with respect to the critical structure, or anywhere along a flight-path, indication-specific labels, arrows, measurements, recommendations for surgical instrument, color coding for critical structures, distance to target, expected surgery time to target, expected surgery time to end of procedure, warnings and/or other information related to anatomical structures and/or flight-paths can be indicated; 
the speed along the flight-path can be selected to be proportional to an indication- specific weighted average speed of a surgical procedure along that flight-path; 
at a predetermined or any chosen point of a flight-path, images and/or videos can be shown (the view includes a 2D slice of a brain volume 800, selected by the user, and a virtualized port tool 810 in a specific pose or orientation of the port, where the tip of the port is in contact with a target point 820 within the brain. The target may be the location of a pathology within the brain. The embodiment 
at a point where the flight-path reaches or passes by a critical structure , or any other chosen point along the flight-path, a circular flight-path around the critical structure can be provided in the output; 
a section of the flight-path of any length can be defined, particularly of a circular flight-path around a critical structure, for which the viewing direction extending from the flight-path is continuously directed towards the critical structure; 
at any point of the flight-path, the orientation of the viewing direction with respect to the flight-path can be changed, particularly to at least one predefined value such as 00, 300, 450 or any other value, wherein the viewing direction can be changed in the provided output.

Regarding claim 26, Thomas teaches a system for determining a virtual flight-path with respect to a virtual representation of at least one anatomical structure (computer control system 425 of Fig. 6) , the system comprising: Page 5 of 12Patent Application No.: 16/083,309 Attorney Docket No.: ZT482-18087 
Response to 01/04/2021 Non-Final Office Action a computer having at least one processor and associated memory (processor 430), the memory having instructions stored thereon that (memory 435), when executed, perform the steps of:
 acquiring, by the at least one processor, patient image data describing at a three-dimensional patient image dataset showing at least one anatomical structure of a patient wherein the patient image data is stored in a database (The first step involves acquiring pre-operative images of the patient (as 
acquiring, by the at least one processor, atlas data describing at least one model of the at least one anatomical structure (a representative sample or perhaps averaged image) and then performing co-registration of the template. An example of this is shown in "Medical Image Registration", Derek L G Hill et al 2001 Phys Med. Biol. 46 R1. This information can be used as further inputs and constraints to an automated trajectory computation algorithm, such as described previously, see [0091]); 
determining, by the at least one processor and based on the patient image data retrieved from the database and the atlas data, representation data describing a three-dimensional virtual representation of the at least one anatomical structure (Once the DTI and 3D sulcal surface map are generated, the method involves overlaying of the DTI data onto the 3D sulcal map data. The 3D sulcal map is constructed using the MR data to generate a 3D surface map to represent the brain surface and clearly illustrate the sulcal folds or crevices that are present on the brain, see [0109]; and the computer processor may be programmed to determine the locations of one or more surgical targets to be approached by comparing the image of the 3D volume of the patient's anatomy to an anatomical atlas and/or a library of stored images of normal healthy tissue, as described herein, see [0105]); 
acquiring, by the at least one processor, requirement data describing at least one requirement for at least one flight-path (Through use of a computer interface the regions can be defined by a clinician on one more 2D image layers, and a corresponding volume of interest can be defined by interpolating between such defined regions. Alternatively, a specific point may be selected by the user to provide an initial estimate of a region of interest (ROI) and a software algorithm may be employed to identify a region in the 2D image layer, see [0113]); and 
determining, by the at least one processor and based on the representation data and the requirement data, flight-path data describing at least one virtual flight-path with respect to the three-dimensional virtual representation of the at least one anatomical structure (Further, the craniotomy location and the sulcal path can be more accurately visualized by radially stacking the image slices. In other words, the 3D reconstructed MR image of the whole brain can be used to make virtual 2D image slices that share a common axis that is reasonably close to the planned sulcal path. Such slices expose the extent of sulci close to the planned path and hence assist in better visualization of alternative sulcal paths, see [0136]), wherein determining flight-path data involves utilizing at least one path-finding algorithm for determining desirability of the at least one flight-path and/or selecting a desirable flight-path (goodness of fit for the sulcal path (also known as sulcal correspondence percentage) is the ratio of the planned trajectory and the sum of total length of the described sulcal path plus the Euclidian distance from the end of the path to the target, see [0136]; and the established surgical plan is then stored and/or exported to a navigation system (570) that can typically receive such data and store and/or co-register (if necessary) such plan or surgical path for the surgeon to use in navigating his or her surgical tools during the surgical procedure, see [0137]), and
wherein the flight-path data describing the at least one virtual flight-path represents a visualization presented from a point passing along the at least one virtual flight-path (The target and the engagement points can be then used as navigational benchmarks to define a sulcal path (as shown in step 550). In an embodiment the present method and system is configured to define a piecewise linear sulcal path that includes the engagement and target points as the two extreme beginning and end points respectively in the surgical path and additional spatial locations between the two extreme points, see [0135] and Figs. 8-10).  
However, Thomas in the same embodiment does not teach involves acquiring path-finding data describing at least one criterion for the at least one anatomical structure which is stored in the database and is selected from a group consisting of: a cut-through criterion for the at least one anatomical structure, describing whether the flight-path is to pass through or is to circumnavigate the respective the at least one anatomical structure, describing whether the flight-path is to continue unamended, with the respective Page 6 of 12Patent Application No.: 16/083,309 Attorney Docket No.: ZT482-18087 Response to 01/04/2021 Non-Final Office Action anatomical structure moving out of the flight-path, or is to circumnavigate the respective anatomical structure; a path-index criterion for the at least one anatomical structure and/or for at least one intermediate area between at least two anatomical structures, describing desirability for the flight-path to pass through the respective anatomical structure or the respective intermediate area; wherein the flight-path is defined in dependence on the at least one criterion retrieved from the database.
In another embodiment, Thomas teaches involves acquiring path-finding data describing at least one pre-defined criterion for the at least one anatomical structure, which is stored in the database (In the alternate scenario where ROI or VOI represent regions to be avoided, the surgeon uses these as landmarks where he/she must proceed with caution so as to preserve these regions while still being able to access pathology regions, see [0114] and the method includes acquiring pre-operative images of a portion of the patient's body to be operated on using at least one imaging modality configured for acquiring a 3D image data set or volume and storing the 3D image data set or volume in a storage medium, see [0086]) and is selected from a group consisting of:  
a cut-through criterion for the at least one anatomical structure, describing whether the flight-path is to pass through or is to circumnavigate the respective anatomical structure (Regions to be avoided, in compliance with the desired surgical outcome intent, may be defined as `no fly zones` for the surgeon to avoid to prevent potential damage to patient's motor, sensory, or any other critical function, see [0115]); 
a move-to-side criterion for the at least one anatomical structure, describing whether the flight-path is to continue unamended, with the respective anatomical structure moving out of the flight-path, or is to circumnavigate the respective anatomical structure; 

wherein the flight-path is defined in dependence on the at least one criterion retrieved from the database (The vicinity of blood vessels to a particular path could also be used to score the surgical paths, as less damage to these vessels would clearly reduce the trauma sustained by the patient. Therefore the lower the number of vessels in the vicinity of the path the better the score, see [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the different embodiment of Thomas with the regions to be avoided to provide a system and method that utilizes information specific to the surgical procedure and tools to provide improved navigation and planning as suggested, see Thomas [0015].

Regarding claim 27, Thomas teaches a non-transitory computer-readable storage medium storing a computer program which, when executed on at least one processor of at least one computer (computer control system of Fig. 6), causes the at least one computer to perform the steps comprising: 
acquiring, by the at least one processor, patient image data describing at a three-dimensional patient image dataset showing at least one anatomical structure of a patient wherein the patient image data is stored in a database; (The first step involves acquiring pre-operative images of the patient. The image data series is first imported into the software from a database or a server, such as a PACS server. The pre-operative surgical planning method and system use pre-operative images obtained using at least one, or any combination of, MRI, CT, PET or similar modalities, see [0107] and MRI may be obtained under conditions suitable to acquire both diffusion (typically DTI) data and to obtain MR data useful to generate a 3D sulcal surface map, see [0108]) 

determining, by the at least one processor and based on the patient image data and the atlas data, representation data describing a three-dimensional virtual representation of the at least one anatomical structure (Once the DTI and 3D sulcal surface map are generated, the method involves overlaying of the DTI data onto the 3D sulcal map data. The 3D sulcal map is constructed using the MR data to generate a 3D surface map to represent the brain surface and clearly illustrate the sulcal folds or crevices that are present on the brain, see [0109]; and the computer processor may be programmed to determine the locations of one or more surgical targets to be approached by comparing the image of the 3D volume of the patient's anatomy to an anatomical atlas and/or a library of stored images of normal healthy tissue, as described herein, see [0105]);
acquiring, by the at least one processor, requirement data describing at least one requirement for at least one flight-path (Through use of a computer interface the regions can be defined by a clinician on one more 2D image layers, and a corresponding volume of interest can be defined by interpolating between such defined regions. Alternatively, a specific point may be selected by the user to provide an initial estimate of a region of interest (ROI) and a software algorithm may be employed to identify a region in the 2D image layer, see [0113]); and
three-dimensional virtual representation of the atPage 7 of 12Patent Application No.: 16/083,309Attorney Docket No.: ZT482-18087 Response to 01/04/2021 Non-Final Office Actionleast one anatomical structure (Further, the craniotomy location and the sulcal path can be more accurately visualized by radially stacking the image slices. In other words, the 3D reconstructed MR image of the whole brain can be used to make virtual 2D image slices that share a common axis that is reasonably close to the planned sulcal path. Such slices expose the extent of sulci close to the planned path and hence assist in better visualization of alternative sulcal paths, see [0136]), wherein determining flight-path data involves utilizing at least one path-finding algorithm for determining desirability of the at least one flight-path and/or selecting a desirable flight-path (goodness of fit for the sulcal path (also known as sulcal correspondence percentage) is the ratio of the planned trajectory and the sum of total length of the described sulcal path plus the Euclidian distance from the end of the path to the target, see [0136]; and the established surgical plan is then stored and/or exported to a navigation system (570) that can typically receive such data and store and/or co-register (if necessary) such plan or surgical path for the surgeon to use in navigating his or her surgical tools during the surgical procedure, see [0137]), and; 
wherein the flightpath data describing the at least one virtual flight-path represents a visualization presented from a point passing along the at least one virtual flight-path path (The target and the engagement points can be then used as navigational benchmarks to define a sulcal path (as shown in step 550). In an embodiment the present method and system is configured to define a piecewise linear sulcal path that includes the engagement and target points as the two extreme beginning and end points respectively in the surgical path and additional spatial locations between the two extreme points, see [0135] and Figs. 8-10).
However, Thomas in the same embodiment does not teach involves acquiring path-finding data describing at least one pre-defined criterion for the at least one anatomical structure, which is stored in 
In another embodiment, Thomas teaches involves acquiring path-finding data describing at least one pre-defined criterion for the at least one anatomical structure, which is stored in the database (In the alternate scenario where ROI or VOI represent regions to be avoided, the surgeon uses these as landmarks where he/she must proceed with caution so as to preserve these regions while still being able to access pathology regions, see [0114] and the method includes acquiring pre-operative images of a portion of the patient's body to be operated on using at least one imaging modality configured for acquiring a 3D image data set or volume and storing the 3D image data set or volume in a storage medium, see [0086]) and is selected from a group consisting of:  
a cut-through criterion for the at least one anatomical structure, describing whether the flight-path is to pass through or is to circumnavigate the respective anatomical structure (Regions to be avoided, in compliance with the desired surgical outcome intent, may be defined as `no fly zones` for the surgeon to avoid to prevent potential damage to patient's motor, sensory, or any other critical function, see [0115]); 

a path-index criterion for the at least one anatomical structure and/or for at least one intermediate area between at least two anatomical structures, describing desirability for the flight-path to pass through the respective anatomical structure or the respective intermediate area; 
wherein the flight-path is defined in dependence on the at least one criterion retrieved from the database (The vicinity of blood vessels to a particular path could also be used to score the surgical paths, as less damage to these vessels would clearly reduce the trauma sustained by the patient. Therefore the lower the number of vessels in the vicinity of the path the better the score, see [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the different embodiment of Thomas with the regions to be avoided to provide a system and method that utilizes information specific to the surgical procedure and tools to provide improved navigation and planning as suggested, see Thomas [0015].

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 20020052875 A1) provides apparatus and method for producing composite data by a server computer with a distributed communication controller interface involves deforming a template creating a mapping relationship between co-registered data and subject data, filtering the co-registered data, and mapping this filtered co-registered data according to the mapping data.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 



Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641